70 F.3d 1265
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin T. YENSEN, Plaintiff-Appellant,v.D. Ashley PENNINGTON, Public Defender, Executive Director;Defender Corporation of Charleston County,Defendants-Appellees.
No. 95-6971.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  December 5, 1995.

Kevin T. Yensen, Appellant Pro Se.  Stephen Peterson Groves, Sr., Young, Clement, Rivers & Tisdale, Charleston, SC, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and dismissing his pendent state law claims pursuant to 28 U.S.C.A. Sec. 1367(c)(3) (West 1994).  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Yensen v. Pennington, No. CA-94-3213-2-18AJ (D.S.C. May 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED